Harris, J.
The radical change which the code has made in the rales by which the sufficiency of a pleading is to be determined, is well stated by Mr. Justice Sill, in Glenny v. Hitchnis, (4 How. Pr. Rep. 98.) Under the present system it is intended tO' confine the pleadings to a simple statement of facts. Neither the evidence by which the facts alledged are to be established, *483nor the legal conclusions to be derived from such facts, can properly be stated. A complaint is sufficient if it contains a simple statement of facts which, if proved, will entitle the plaintiff to judgment. The answer, in like manner, is sufficient if it deny, generally, all the facts stated in the complaint, or specifically, any particular fact stated, so as to form an issue of fact upon the matters of the complaint, or, admitting the facts stated in the complaint, to be true, if it states other facts which, if proved, will countervail the legal effect of the facts alledged in the complaint and admitted to be true, and shows that notwithstanding the truth of such facts, the defendant, and not the plaintiff, is entitled to judgment. Thus in the case of Glenny v. Hitchins, above cited, it was enough for the plaintiff to alledge the sale and delivery of the goods. These facts established, the obligation of the purchaser to pay for them is the conclusion of the law upon these facts. If the goods had been sold by a third person, to the defendant, it would have been necessary for the plaintiff further to state, in his complaint, that the vendor had assigned the demand to him, or, that the vendor having died, he had been appointed his executor or administrator, or some other facts from which the legal inference could be drawn that he, and not the vendor, was the real party in interest. It clearly would not be sufficient for the plaintiff to state, generally, the sale and delivery of the goods by a third person to the defendant, and then alledge, as a reason for bringing the action in his name, instead of that of the vendor, that the plaintiff and not the vendor was the real party in interest. The facts which, if proved, would authorize the court to adjudge him to be the real party in interest, must be stated. So, I apprehend, if the defendant would avoid the plaintiff’s right to recover by showing that some other person, and not the plaintiff, is the real party in interest, he must state in his answer-such facts as, when established by proof, will enable the court to say, as matter of law, that the plaintiff is not the real party in interest.
Suppose an issue of fact had been formed, by a reply to the answer, in which the plaintiff had alledged that he was, in fact, *484the real party in interest. Upon the trial of such an issue it would be necessary for the defendant, in order to maintain his side of the issue, to prove a state of facts, such as an assignment of the judgment, executed by the plaintiff since its recovery, or a transfer of his interest by operation of law, from which he could ask the court to determine that the plaintiff was not the real party in interest. Those facts, whatever they may be, upon which the defendant relies, as the ground upon which he will ask that it should be adjudged that the plaintiff is not the real party in interest, should have constituted the matter of allegation in his answer. This I understand to be in accordance with the theory of pleading adopted by the code. Each party should present in his pleadings the facts which he intends to establish by proof, if controverted, and upon which he expects the law to be pronounced. These facts should be so presented that upon the trial the court can see from the pleadings what facts are disputed and what are not; and be able to proceed to the determination, first of the disputed facts, and then of the rights of the parties as established.
My conclusion, therefore, is that the answer' is insufficient, for the reason that it does not state the facts upon which the defendant relies to sustain his allegation that the plaintiff has no right to sue. The plaintiff is, consequently, entitled to judgment upon the demurrer. But as the answer was probably interposed in good faith, the defendant may have leave to amend, within ten days after notice of this decision, upon payment of costs.